DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 ADVANCED PHYSICAL MEDICINE & REHAB OF MIAMI, LLC, a/a/o
               MARLENE PEREZ ALFONSO,
                       Appellant,

                                     v.

              UNITED AUTOMOBILE INSURANCE COMPANY,
                            Appellee.

                              No. 4D21-3220

                              [April 20, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward    County;   Terri-Ann  Miller,  Judge;   L.T.   Case    No.
062021SC047087AXXXCE.

  Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

  Michael J. Neimand, House Counsel, United Automobile Insurance
Company, Miami.

                        CONFESSION OF ERROR

PER CURIAM.

   Based on Appellee United Automobile Insurance Company’s confession
of error, we reverse and remand for further proceedings consistent with
Advanced Diagnostic Group v. Ocean Harbor Casualty Insurance Co., 321
So. 3d 772, 773 (Fla. 4th DCA 2021).

  Reversed and remanded for further proceedings.

FORST, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.